                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




BRENDA S.,                                                  No. 6:17-cv-00393-JE

                      Plaintiff,                            ORDER

       v.


COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

                      Defendant.


HERNÁNDEZ, District Judge:

       Magistrate Judge Jelderks issued a Findings and Recommendation [28] on June 24, 2019,

in which he recommends that the Court reverse the decision of the Commissioner and remand

this case for an award of benefits. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).




1 - ORDER
       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                         CONCLUSION

       The Court ADOPTS Magistrate Judge Jelderks’s Findings and Recommendation [28].

Accordingly, the decision of the Commissioner is REVERSED, and this case is REMANDED

for an award of benefits.

       IT IS SO ORDERED.



       DATED this           day of ________________, 2019




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 - ORDER
